Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violations of prison disciplinary rules prohibiting violent conduct, refusing a direct order and refusing a frisk. We confirm. The misbehavior report contained a factually specific account of the incident written by the correction officer involved and was endorsed by a witness employee. The misbehavior report, which was accompanied by supporting documentation that included a highly detailed report by a correction sergeant who observed the entire incident, provides substantial evidence supporting the determination of guilt (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of Goncalves v Donnelly, 9 AD3d 721 [2004]). Petitioner’s exculpatory statements as to the nature of his acts presented a credibility issue for the Hearing Officer to resolve (see Matter of Miller v New York State Dept. of Correctional Servs., 295 AD2d 714, 714-715 [2002]). Petitioner’s procedural objection is unpersuasive. A review of the misbehavior report reveals that it disclosed the relevant details with enough particularity to enable petitioner to prepare a defense (see Matter of Quintana v Selsky, 268 AD2d 624, 625 [2000]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.